MEMORANDUM**
Brothers Christopher and Timothy Apolinar appeal pro se the district court’s judgment dismissing their action for lack of subject matter jurisdiction and failure to state a claim. We have jurisdiction pursuant to 28 U.S.C. § 1291, we review de novo, Barnett v. Centoni 31 F.3d 813, 816 (9th Cir.1994) (per curiam), and we affirm.
The district court properly concluded that it lacked subject matter jurisdiction over all claims in which the Apolinars sought to reverse or enjoin actions by the state court or state court employees, or claimed civil rights violations as a result of state court proceedings. See Doe & Assocs. Law Offices v. Napolitano, 252 F.3d 1026, 1029-30 (9th Cir.2001) (discussing Rooker-Feldman doctrine).
The district court properly concluded that the conclusory allegations in the complaint failed to state actionable claims under 42 U.S.C. §§ 1983 and 1985. See Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251, 1257 (9th Cir.1997). The district court’s August 15, 2001 order denying the Apolinars’ motion for a temporary restraining order did not grant these claims.
Because the district court properly dismissed the complaint, it properly denied as moot plaintiffs’ motion for a preliminary injunction.
*434We reject the Apolinars’ remaining contentions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.